
	

114 SJ 34 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Labor relating to defining and delimiting the exemptions for executive, administrative, professional, outside sales, and computer employees.
U.S. Senate
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		2d Session
		S. J. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2016
			Mr. Alexander (for himself, Mr. Johnson, Mr. McConnell, Mr. Barrasso, Mr. Boozman, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Enzi, Mrs. Ernst, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mr. Graham, Mr. Hatch, Mr. Heller, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Lankford, Mr. Lee, Mr. McCain, Mr. Moran, Ms. Murkowski, Mr. Paul, Mr. Perdue, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Scott, Mr. Sessions, Mr. Shelby, Mr. Thune, Mr. Tillis, Mr. Vitter, Mr. Wicker, and Mr. Sullivan) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of Labor relating to defining and delimiting
			 the exemptions for executive, administrative, professional, outside sales,
			 and computer employees.
	
	
 That Congress disapproves the rule submitted by the Department of Labor relating to defining and delimiting the exemptions for executive, administrative, professional, outside sales, and computer employees under the Fair Labor Standards Act of 1938 (published at 81 Fed. Reg. 32391 (May 23, 2016)), and such rule shall have no force or effect.
		
